Citation Nr: 0519596	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  02-00 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for rheumatoid arthritis 
and/or inflammatory synovitis, to include as due to Agent 
Orange Exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
rheumatoid arthritis.

The case was previously before the Board in May 2003, at 
which time it was remanded for additional development.

In May 2005, the veteran testified at a personal hearing 
before the Board. A transcript of that hearing has been 
associated with the claims file.


FINDING OF FACT

A rheumatoid arthritis and inflammatory synovitis disability 
was initially demonstrated years after service and has not 
been shown by competent evidence to be causally related to 
the veteran's active service.


CONCLUSION OF LAW

Rheumatoid arthritis and/ or inflammatory synovitis was not 
incurred in, or aggravated by, active service and may not be 
presumed to be of service onset.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

With regard to the issue of entitlement to service connection 
for rheumatoid arthritis/ inflammatory synovitis, the Board 
notes that a VA letter issued in February 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claim.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103 (West 2002), and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim for service connection 
for rheumatoid arthritis was filed and initially denied prior 
to the enactment of the VCAA.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in February 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical reports, 
as well as reports of VA treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim for service connection for rheumatoid 
arthritis.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim for service connection for 
rheumatoid arthritis.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Factual Background

The veteran's service medical records are silent as to any 
complaint of or treatment for joint pain or arthritis.

Private medical records from Dr. D. B. M. reveal that the 
veteran sought treatment for seronegative rheumatoid 
arthritis from July 1991 to March 1992.

Private medical records dated from November 1992 to November 
1999 indicate that Dr. W. R. I. treated the veteran for 
seronegative rheumatoid arthritis.  

Private medical records dated from November 2001 to March 
2002 reveal that the veteran sought treatment from Dr. R. J. 
G.  In these records, Dr. G. indicated that the veteran had 
been a patient of his for over 20 years and that he began 
having evidence of inflammatory synovitis around 1990 
beginning with the right shoulder and later on multiple 
joints.  He also reported that the veteran had been seen by a 
rheumatology consultant in 1991.  In letters dated in 
November and December 2001 and March 2002, Dr. G. opined that 
the veteran's rheumatoid arthritis/ inflammatory synovitis 
was possibly related to Agent Orange exposure during the 
veteran's tour of duty in Vietnam.

Private medical records dated from June 2001 to November 2002 
reveals that the veteran sought treatment from Dr. S. E. P. 
for his rheumatoid arthritis and synovitis.

In March 2003, the veteran was afforded a VA compensation and 
pension examination for his multiple joint arthralgias.  He 
stated that he developed multiple joint arthralgias in the 
late 1980's with the symptoms exacerbating and increasing 
about 1989 to 1990.  He was seen on numerous occasions by 
various physicians, but eventually was seen at the Medical 
College of Virginia, as well as Johns Hopkins Hospital and 
was given the diagnosis of seronegative rheumatoid arthritis.  
After an examination and noting that the veteran's claim file 
had been reviewed, the examiner, an orthopedist, indicated 
that the veteran had classic evidence of rheumatoid arthritis 
with predominant involvement of the hands and feet, but also 
with other multiple joint involvement.  The examiner further 
stated that, "according to the Agent Orange Act of 1991, 
rheumatoid arthritis and manifestations thereof does not fall 
within the category of what is accepted to attributed to 
herbicide exposure."  He further reported that "it appears 
from all information that his problem occurred after military 
service, and a significant appreciable time thereafter.  He 
apparently was released from service in 1967, and it appears 
that the symptoms of his joint problems began nearly some 
twenty years thereafter."  The examiner also recommended 
that the veteran be evaluated by a rheumatologist.

In August 2003, the veteran was afforded a VA fee-basis 
rheumatology examination.  The examiner diagnosed the veteran 
with rheumatoid arthritis.  She further opined that, as to 
the veteran's "service-related rheumatoid arthritis and/or 
synovitis - at least as likely as not as the [veteran] had 
Agent Orange exposure and this could conceivably have a 
relationship to his arthritis."

In an addendum to the August 2003 fee-basis examination 
report, another physician, in response to a RO request, 
provided an opinion with supporting rationale of the 
diagnosis of rheumatoid arthritis and its relationship to 
military service.  After a recitation of the veteran's 
medical history, the physician stated that he concurred with 
the veteran's previous physician who diagnosed the veteran 
with rheumatoid arthritis.  He further stated that:

Since there is no established, known 
cause of rheumatoid arthritis, one cannot 
conclude that any environmental exposure 
is responsible for the disease.  Saying 
that the condition resulted in this case 
from the veteran's exposure to Agent 
Orange while serving in Vietnam implies 
an established causal relationship, which 
has not been shown scientifically to be 
the case.


Criteria

1.  Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2004).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. § 
1113(b)(West 2002); 38 C.F.R. § 3.303(d) (2004).
 
The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish entitlement to service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a)(2004).

2.  Service connection - residuals of herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).
Analysis

The veteran asserts that service connection is warranted for 
his rheumatoid arthritis/ and/or inflammatory synovitis 
disability.  In this regard, in order to establish service 
connection on a nonpresumptive direct incurrence basis for 
rheumatoid arthritis and/or inflammatory synovitis, the 
veteran must provide evidence of a current arthritis or 
synovitis disability, an in-service injury or disease, and a 
nexus between the current arthritis or synovitis and an in-
service injury or disease.  Although, the record reflects 
that the veteran currently has rheumatoid arthritis and 
inflammatory synovitis, his service medical records do not 
reflect that he ever complained of, or was diagnosed with 
joint pain or arthritis while in service.  Indeed, the 
disability at issue was initially clinically demonstrated 
decades after service.  In the absence of demonstration of 
continuity of symptomatology, this is too remote from service 
to be reasonably related to service.  Further, no competent 
clinical evidence of record establishes that the veteran's 
current rheumatoid arthritis and synovitis are etiologically 
related to any incident of service.  Thus, the Board finds 
that the evidence of record does not establish that the 
veteran is entitled to a grant of service connection on a 
nonpresumptive direct incurrence basis for his current 
rheumatoid arthritis and/or inflammatory synovitis 
disability.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's rheumatoid arthritis 
must have become manifest to a degree of 10 percent or more 
within one year from the date of termination of his period of 
service.  In this case, there is no evidence that the 
veteran's rheumatoid arthritis manifested itself to a 
compensable degree within one year of his separation from 
service.  In fact, the record reflects that the first 
reported clinical diagnosis of rheumatoid arthritis was in 
1991, which was many years after service.  Hence, the Board 
finds that evidence of record does not establish that the 
veteran is entitled to service connection on a presumptive 
basis for his current rheumatoid arthritis.

Also, as noted above, in order for a veteran to establish 
service connection on a presumptive basis for a disability 
that results from exposure to (herbicides) Agent Orange while 
serving in Vietnam, the disability must be one that is 
statutorily listed as a presumptive condition.  With respect 
to the veteran's claim for service connection as a residual 
of exposure to Agent Orange, the Board notes that the 
disabilities that have been positively associated with Agent 
Orange do not include arthritis or synovitis.  See 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Further, the veteran has not 
presented any competent medical evidence that causally links 
his rheumatoid arthritis and/ or synovitis to exposure to 
Agent Orange in service.  Combee v. Brown, 34 F. 3d 1039 (Fed 
Cir. 1994).  

The Board observes that a private examiner in November 2001, 
December 2001, and March 2002 and a rheumatologist in August 
2003 opined that the veteran's rheumatoid arthritis and 
synovitis were etiologically related to Agent Orange exposure 
in service.  However, the Board observes that these 
physicians did not provide a rationale for their opinions.  
As such, the Board finds that such opinions are not probative 
as they are inadequate and do not provide the required degree 
of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Moreover, it is significant to point out that a VA examiner, 
in March 2003, stated that rheumatoid arthritis and its 
manifestations did not fall within the category of 
disabilities attributed to herbicide exposure under the Agent 
Orange Act.  He further noted that the symptoms of the 
veteran's joint problems began nearly twenty years after his 
release from service.  Similarly, another examiner, in August 
2003, indicated that there was no established known cause of 
rheumatoid arthritis and that it could not be concluded that 
any environmental exposure was responsible for the disease.  
He further stated that it had not been scientifically shown 
that there was an established causal relationship between the 
veteran's rheumatoid arthritis and Agent Orange exposure in 
service.  Therefore, the Board finds that there is simply no 
medical evidence of record supporting a causal connection 
between the veteran's exposure to herbicides during service 
and his current arthritis and/ or inflammatory synovitis.

Although he asserts that his current rheumatoid arthritis 
and/ or synovitis is related to service, he is not competent 
to provide an opinion requiring medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence of record 
is of greater probative value than the veteran's statements 
in support of his claim.  Accordingly, the Board finds that 
the competent evidence of record fails to establish that the 
veteran's current arthritis and/ or inflammatory synovitis is 
related to his active military service.  Thus, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for rheumatoid 
arthritis and/ or inflammatory synovitis, to include as 
secondary to Agent Orange exposure.


ORDER

Entitlement to service connection for rheumatoid arthritis 
and/ or inflammatory synovitis, to include as secondary to 
Agent Orange exposure, is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


